 
 
I 
108th CONGRESS
2d Session
H. R. 5344 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Ms. Solis (for herself, Mr. Stupak, Mr. Dingell, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Safe Drinking Water Act to require a national primary drinking water regulation for perchlorate. 
 
 
1.Short titleThis Act may be cited as the Safe Drinking Water for Healthy Communities Act of 2004.  
2.National primary drinking water regulation for perchlorateSection 1412(b)(12) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the following: 
 
(C)Perchlorate 
(i)Schedule and standardNotwithstanding the deadlines set forth in paragraph (1), the Administrator shall promulgate a national primary drinking water regulation for perchlorate pursuant to this subsection, in accordance with the schedule established by this subparagraph. 
(ii)Proposed regulationsNot later than January 31, 2006, the Administrator shall propose a national primary drinking water regulation for percholate. 
(iii)Final regulationsNot later than July 31, 2007, after notice and opportunity for public comment, the Administrator shall promulgate a national primary drinking water regulation for perchlorate.. 
 
